The Office notes that an updated Power of Attorney must be filed.  
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-33, drawn to a battery including a parallel heat transfer system, classified in H01M10/6555.
II.	Claim 34, drawn to a temperature-controlled power system including batteries and a circuit board with control circuitry and thermoelectric devices, classified in H01M10/63.
III.	Claim 59, drawn to a method of transferring heat from a battery cell to surrounding air using a thermoelectric device, classified in H01M10/6572.
3.	Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method can be used to cool a battery having a different structure from the battery of Claim 1, or to cool a supercapacitor, and the battery could be cooled using a method that does not include a radiator.
 	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
4.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II (temperature controlled power system) has separate utility such as to control batteries having no heat transfer bars and the subcombination I (battery including parallel heat transfer system) has separate utility such as in power system that does not use thermoelectric devices or radiators.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any 
5.	Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method can be used with a temperature-controlled power system that includes a heat transfer bar (the system does not include a heat transfer bar), and the system can be used with a method that contacts multiple thermoelectric devices with multiple batteries (the method includes only one thermoelectric device).  
6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (as set forth above) 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (as the method and product are not commensurate)(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (as the method and structure would require different searches) and(d) the prior art applicable to one invention would not likely be applicable to another invention. (in light of the differences) 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
7.	During a telephone conversation with Jonathan Blanchard on 10/20/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 34 and 59 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
8.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
9.	Information disclosure statement (IDS), submitted July 2, 2020, has been received and considered in part by the examiner. 	The FLIK et al. reference was not considered because it is illegible.  
Claim Interpretation
10.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
11.	Claim 14 is objected to because of the following informalities:  “the cell enclosed by case” is missing an article (i.e. “the case”).  Appropriate correction is required.
12.	Claims 27 and 33 are objected to because of the following informalities:  “the first side of the second heat transfer bar” appears to lack antecedent basis because there are no sides of the first and second heat transfer bars previously recited.  It is thought that the intended article is “a”, e.g. “a first side of the second heat transfer bar” and the claims will be interpreted as such in order to advance prosecution.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-10, 22, and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann US PG Publication 2012/0153901 in view of Jansen US PG Publication 2014/0023894.
Regarding Claims 1 and 26, Hermann discloses a battery 400 including a parallel heat transfer system, the battery comprising a cell 402 having a first and second electrodes (tabs) 404/408 exposed from an exterior layer of polymeric material of the cell (Fig. 2B, layer 206 is thermoplastic polymer, para 0041, 0059), the at least two electrodes comprising an anode electrode and a cathode electrode, at least a first heat transfer bar (bottom plate including electrically and heat conductive collector panel 412) in electrical and thermal communication with the first electrode (via 412), where the first heat transfer bar comprises a first side (adjacent to the cells) 412 that is thermally and electrically conductive and a second side (thermal interface material layer) 418 that is thermally but not electrically conductive , and discloses a second heat transfer bar 424/426 having an analogous configuration and contacting second electrodes 408 (meeting Claim 26) (paras 0060-0061) (see Figs 1-4B; paras 0034-0042, 0059-0061).  
Hermann fails to specifically disclose a case comprising a can attached to a lid, at least two posts exposed from the case, at least two contacts enclosed by the case, wherein a first of the at least two posts is in electrical communication with a first of the at least two contacts and a second of the at least two posts in is in electrical communication with a second of the at least two contacts, and wherein the first heat transfer bar is in electrical and thermal communication with the first of the at least two contacts. However, in the same field of endeavor of vehicle batteries with heat exchange mechanisms in thermal contact with battery cells, Jansen discloses a battery having a case (housing) 12 comprising a can (side panels 14 and end panels 16) and a lid (removable faceplate) 29, at least two posts 24/26 exposed from 12, at least two contacts 48 (jumpers that connect to electrodes of cells, para 0034) enclosed by the case, where a first of the at least two posts 24/26 is in electrical communication with a first of the at least two contacts 48 and a second of the at least two posts 24/26 is in electrical communication with a second of the at least two contacts 48 (para 0034) (see at least Figs. 1-6, paras 0031-0034).  This structure allows for the battery to be in communication with heat transfer structures of the housing and allows for the cells to be contained in a casing that seals them from the environment and has battery terminals to connect the battery to the load (vehicle) (para 0026).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide to the battery of Hermann the case of Jansen comprising a can attached to a lid, at least two posts (connecting terminals) exposed from the case, at least two contacts enclosed by the case (jumpers), and having electrical communication respectively between the first and second posts and contacts because Jansen teaches that these features all provide a sealed housing for the battery and would provide electrical connectivity from the cells to the load (vehicle).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Hermann modified by Jansen does not specifically recite that the at least first heat transfer bar is in electrical and thermal communication with the first of the at least two contacts 48.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application that the at least first heat transfer bar 412 would be in electrical and thermal communication with the first of the at least two contacts in order to allow for the cells 402 to be in electrical contact with the exterior load since contacts 48 would need to be placed physically between the electrodes 404/408 and the load, and would benefit from the cooling features of the first heat transfer bar.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 2-4, Hermann discloses that the first heat transfer bar 412 comprises a conductive metal (e.g. copper, aluminum, or other conductive metals, para 0060).  The skilled artisan would understand that the first heat transfer bar 412 is necessarily a solid conductive metal since it is a metal that is not a gas or a liquid.
Regarding Claims 5 and 27, Hermann discloses that the electrodes can be connected to the collector panel (i.e. first heat transfer bar) by welding (see para 0049) and recites that the teachings of the figures 1-4 can be applied to the embodiment shown in Fig. 4 (para 0059). Therefore, the skilled artisan would have found it obvious before the effective filing date of the instant application to connect the heat transfer bars 412/424 of Hermann modified by Jansen to the first electrode 404 and second electrode 408, respectively, by first sides, through ultrasonic welding.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claims 6, 7, 28, and 29, the first heat transfer bar and second heat transfer bar of Hermann modified by Jansen is in thermal and electrical contact with at least 60% of a longitudinal length and at least 70% of a lateral width of the first electrod and second electrode, respectively, since they are in thermal and electrical contact with 100% of the first and second electrodes, respectively. 
Regarding Claims 11 and 12, Hermann recites that the thermally conductive but electrically insulative material is an anodizing dielectric material such as alumina or silica (para 0050).
Regarding Claim 13-16 and 24, Hermann modified by Jansen discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Jansen further teaches that the cells are sealed from the environment by an encapsulant such as an epoxy encapsulating resin in the open side of the cell housing, or alternatively, by seals around the terminals in the faceplate 29 (para 0026), but Hermann modified by Jansen fails to specifically disclose a seal between the can and the lid, which substantially excludes moisture from reaching the cell enclosed by the case.  However, it would have been Claim 15) between the lid and the can of Hermann modified by Jansen in order to ensure total sealing of the case since Jansen teaches the this sealing is desired (and addressed by the sealing methods above), and the skilled artisan would recognize that forming a seal between the can and lid would further ensure that the cells are sealed into the case from the environment.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The skilled artisan would understand that sealing the cells of Hermann modified by Jansen from the environment would include sealing against all environmental substances, including moisture (meeting Claim 14) and air.  Further, the skilled artisan would understand that the sealing material (e.g. epoxy encapsulating resin) would impede thermal communication between the metal can and lid (meeting Claim 16) due to the nature of thermal conductivity of metals versus plastics.   Regarding the limitation of Claim 24 “where the lid comprises a relatively poor thermally conductive material in relation to the can”, the seal of the lid in the combined embodiment described above (such as the epoxy resin material) would necessarily have poor thermal conductivity relative to the metal can.  
Regarding Claims 17 and 18, Hermann modified by Jansen fails to specifically disclose that the can comprises a metal chosen from aluminum, steel, copper, magnesium, and combinations thereof, or that the can comprises a thermally conductive material that is not electrically conductive. However, the skilled artisan would have found it obvious to incorporate the heat transfer bar 12/18 (of which 12 is formed of aluminum or copper and 18 is a thermally conductive material that is not electrically conductive) of Hermann into the can of Hermann modified by Jansen such that it forms one side (rather than, say, the vented side of Jansen) in order to simplify the structure for easier construction and effective cooling (e.g. for easy attachment of the temperature control system 150 to the temperature control panel 423 attached 12/18 or 412/418) since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).  Further, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Regarding Claims 8, 19, and 30, as in the rejection of Claims 17-18 above, which is incorporated herein, it is obvious to integrate the heat transfer bar into the case of Hermann modified by Jansen, resulting in the replacement of one side/plate of the can of Jansen (such as the vented side of Jansen, unnecessary since the cells being used with Hermann have a different cooling structure) with the heat transfer bar including the base plate of the temperature control panel 423/428.  Accordingly, the resulting structure of the case of Hermann modified by Jansen, the second side of the first or second heat transfer bar, comprising the thermally conductive but electrically insulative material would contact at least one inner side of the can since the temperature control panel would be one side of the can.  Further, because one side of the can of Hermann and Jansen is a cooling plate (temperature control panel), then the skilled artisan would find that the can would provide a primary path for heat transfer from the cell.
Regarding Claims 9, 10, 31, and 32, as in the rejection of Claims 17-18 above, which is incorporated herein, it is obvious to integrate the heat transfer bars into the case of Hermann modified by Jansen, resulting in the replacement of one side/plate of the can of Jansen with the heat transfer bars.  Hermann modified by Jansen does not specifically recite that at the interface between the temperature control panel  423/428 and the adjacent thermally conductive but electrically insulative material layer 418/426, a geometric pattern is provided.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a geometric pattern providing a first interfacing face that interfaces with the at least one inner side of the can (temp control panel) in order to form a secure interface between the layers since this would require only a change in shape.  The change In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Since 423/428 is the same size as 418/426, then it is clear that the first interfacing face contacts 100% (at least 60%) of an interior longitudinal length of the at least one inner side of the can. 
Regarding Claim 20, Hermann modified by Jansen describes passive heat transfer from the cell to the exterior of the can, but Hermann modified by Jansen does not specifically describe how much of the heat transferred from the cell is passively transferred to exterior surfaces of the can. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to transfer as much heat passively as possible to the exterior of the can in order to best cool the battery cells since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 22, since the electrodes 402/408 are in physical contact (and therefore thermal contact) with the polymeric material and are in thermal contact with the interior surface of the can (upper surface of the temperature control panel as explained in the rejection of Claim 17), then the skilled artisan would understand that a secondary thermal transfer path would necessarily be provided from the cell to exterior surfaces of the metal can of Hermann modified by Jansen.
Regarding Claims 25 and 33, Hermann modified by Jansen doesn’t specifically disclose that the first or second of the at least two contacts engages less than 30% of the longitudinal length of the first side of the first heat transfer bar or second heat transfer bar respectively.  However, Fig. 4A of Hermann shows how small the contact area is between the electrodes and the first heat bar since there are e.g. 23 cells shown, In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
14.	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann US PG Publication 2012/0153901 in view of Jansen US PG Publication 2014/0023894, as applied to Claim 1 and further in view of Suga US PG Publication 2014/0023897.
Regarding Claims 21 and 23, Hermann modified by Jansen discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety. Hermann modified by Jansen fails to specifically disclose that the case comprises at least one temperature sensor or that the posts are electrically insulated from the lid. However, Suga teaches a battery module wherein the positive and negative terminals 520/530 are insulated by an insulating members 324/325 from the lid (Fig 7, para 0110) and a temperature sensor is included in the circuit board which is part of the case in order to detect temperatures of the battery cells (para 0101, Fig 6) and Suga discloses that these features are part of a storage battery module and which the skilled artisan recognizes are common features in said structures.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate the temperature sensor in the case of Hermann modified by Jansen and to insulate the posts of Hermann modified by Jansen from the lid because these features are taught by Suga in a similar application, are commonplace features in the art, and the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729